Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on October 28, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-18 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 10/28/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-18 are pending for this office action.

Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance:
The prior art made of Nagel et al (U.S. Pub. No. 2003/0101036) teaches system comprising: a processor; and a non-transitory computer readable medium embodying computer instructions for providing cognitive insights using cognitive graph vectors and executable by the processor for: storing data from a plurality of data sources within a cognitive graph. Nagel et al (U.S. Pub. No. 2003/0101036) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner’s statement of reasons for allowance:
In dependent claims identify the distinct features,” cognitive graph depicts relationships between people. places, and things over time; and wherein the stored data includes learned knowledge from past observations and feedback; associating a first set of the data within the cognitive graph with a first travel-related cognitive graph vector of a plurality of travel-related cognitive graph vectors; associating a second set of the data within the cognitive graph with a second travel-related cognitive graph vector of the plurality of travel-related cognitive graph vectors; and evaluating the data from the plurality of data sources to provide a travel- related cognitive insight based upon a limitation relating to one of the plurality of travel-related cognitive graph vectors and the 

Claims 1-18 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1-18 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163